Citation Nr: 1522383	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-27 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the Veteran's request to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD).

A hearing was held at RO in April 2014, with the Veteran providing testimony before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the electronic (paperless) claims folder.

At his hearing, he testified that if PTSD is not finally diagnosed, it was his belief that he had some type of other acquired psychiatric disorder due to his military service.  He also testified he had informed a family physician that he was depressed.  As such, the issue on appeal has been characterized as shown on the title page.  Based on the statements of the Veteran as well as a review of the record, and in light of the holding by the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled), the Board has broadened the issue to include, in addition to PTSD, an acquired psychiatric disorder.  

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  The documents in Virtual VA and VBMS are either duplicative of the documents in the paper claims file, or irrelevant to the issue herein decided, except for the hearing transcript concerning the above-mentioned April 2014 hearing.  


The issue of the now reopened service connection claim for an acquired psychiatric disorder, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

pendant
FINDINGS OF FACT

1.  In a September 2009 rating decision, the RO denied entitlement to service connection for PTSD; the Veteran did not file a notice of disagreement (NOD).

2.  Additional evidence received since the RO's September 2009 decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder, to include PTSD.


CONCLUSIONS OF LAW

1.  The September 2009 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the RO's September 2009 decision, and the claim of service connection for an acquired psychiatric disorder, to include PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Where a veteran seeks to reopen a previously denied claim, the notice must inform the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the favorable disposition on the claim to reopen, further discussion of the duties to notify and assist is not necessary.

Law and Regulations

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).



For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Moreover, the veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Factual Background

The RO most recently finally denied service connection for PTSD in September 2009 on the basis that there was no actual diagnosis of PTSD.  The Veteran did not appeal the RO's decision, and the denial became final.  See 38 U.S.C.A. § 7105, (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).

In reaching the conclusion that the September 2009 decision is final, the Board is cognizant of the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Here, no new evidence pertinent to the issue of service connection for PTSD was received between the September 2009 RO decision and the August 2011 claim to reopen.  Thus, the September 2009 RO decision is final.

The evidence of record at the time of the September 2009 RO decision included service personnel and treatment records, and statements from the Veteran concerning his claimed PTSD disorder.  The available service treatment records made no mention of the Veteran's having been treated for, or complained of, psychiatric-based problems.  In his original October 2008 claim the Veteran indicated that he had PTSD as a result of being in a helicopter in Vietnam which was shot down, and also of his searching for downed helicopter pilots as a pathfinder.  As a result, he complained of nightmares, night sweats, and trouble being around other people.  His personnel records do support of finding of combat participation, and, as noted, his stressor has been conceded.  

In August 2011, the Veteran filed a claim to reopen entitlement to service connection for PTSD.  See VA Form 21-4138.  

At an April 2012 VA PTSD examination, the Veteran described to the examiner his in-service experiences, which included his being in a helicopter that was shot down.  The report shows that while the examiner found that the Veteran neither met the diagnostic criteria for PTSD under DSM-IV nor had a mental disorder which conformed with the DSM-IV criteria, he found that the Veteran met several criterion for the establishment of a diagnosis of PTSD.  The examiner commented that the Veteran had been seen at VA for medical issues since 2009, and that primary care providers had provided mental health screenings since 2009.  These findings reportedly had always been negative for both PTSD and depression.  The examiner essentially found that while the Veteran's stressor fit the PTSD criteria, his reported symptoms did not reach the frequency, severity, or number for a diagnosis of PTSD.  The examiner, in fact, failed to list a single psychiatric-related symptom.  

The Veteran, at the April 2014 hearing, testified that he did suffer from several psychiatric-based symptoms, such as avoidance reaction and trouble getting close to people.  In addition, at his April 2014 hearing the undersigned observed that the RO had conceded in-service combat related stressors experienced by the Veteran while serving in Vietnam. He also claimed to have witnessed several soldiers "cut to pieces" by an out of control helicopter.  The Veteran also took exception with the findings set out as part of the report of a PTSD examination conducted in April 2012, stating that he did in fact suffer from psychiatric-based symptoms.  He denied ever having received mental health-related treatment.

Analysis

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the September 2009 RO decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for PTSD (now characterized as an acquired psychiatric disorder, to include PTSD). The April 2012 VA examination report and the Veteran's testimony is new, as they did not exist at the time of the September 2009 determination.  In addition, cognizant of the "low threshold" concerning the reopening of claims enunciated in Shade, as the evidence is now on file showing complaints made by the Veteran of depression, as well as additionally-cited psychiatric-based symptoms, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD may therefore be reopened.  In this regard, as noted, the Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus, at 513 (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Therefore, this new evidence (including the hearing testimony presented in April 2014), presumed to be credible, relates to unestablished facts of the Veteran currently having an acquired psychiatric disorder that may be associated with service.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for PTSD.  



The Board notes that the adjudication of the Veteran's appeal does not end with the finding that new and material evidence has been received.  In further adjudication of the claim, the presumption that the additional evidence is true without regard to the other evidence of record no longer applies.

For the reasons stated in the REMAND portion of this decision below, the Board concludes that additional development is required in order to address the merits of the underlying service connection claim.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD is reopened.  To this extent, the appeal is allowed.


REMAND

VA is required to provide a medical examination when the record of the claim does not contain sufficient medical evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  While the Veteran was afforded a VA PTSD examination in April 2012, he has since claimed to experience psychiatric symptoms which at the time of the examination were not documented.  Also, he has also since then cited complaints of depression.  Clemons.  The Board therefore finds that a remand is warranted in this case to determine whether the Veteran currently has an acquired psychiatric disorder, to include PTSD, and, if so, to obtain a medical opinion regarding the etiology of any such diagnosed disorder, to include the rationale for all opinions provided.  See 38 U.S.C.A § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).

In addition, the record includes conflicting evidence concerning whether the Veteran had been seen for psychiatric-based complaints.  While he denied this at his April 2012 hearing, the examiner in April 2012 commented that the Veteran had in fact been seen at VA, at which time mental health screenings had been undertaken.  The current record includes no such VA records.  As these VA medical records may contain information critical to the matter at hand, 38 C.F.R. § 3.159(c) (2014) mandates that VA assist in obtaining such records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the claims file all VA treatment records pertaining to treatment afforded the Veteran.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

2.  After any additional records are associated with the claims file, the AOJ should thereafter forward the claim folder to the VA psychologist who completed the April 2012 VA examination.  If the psychologist finds that a contemporaneous examination would be beneficial, such should be scheduled.  If the psychologist is not available, the claims file should be made available to and reviewed by a different suitably-credentialed examiner.  Again, if this examiner finds that a contemporaneous examination would be beneficial, one should be scheduled.

After reviewing the claim folder, to include this remand, and all medical records on file, by means of an addendum report, the examiner must address the following:


All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed.  A complete explanation for any opinion expressed must be included in the examination report.  If an opinion cannot be provided without resort to speculation, the examiner must provide supporting explanation for that statement.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's statements of record.

Regarding any diagnosed psychiatric disorder, to include PTSD and depression, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that either disorder - and any other currently diagnosed psychiatric disability -- is related to active service.  The examiner must also address the Veteran's lay statements of ongoing psychiatric symptoms since service discharge. 

Regarding the claim for PTSD, the examiner must express an opinion as to whether the Veteran meets the criteria for PTSD contained in DSM-IV.  [Regarding the diagnosis of PTSD, an interim final rulemaking recently amended § 4.125(a), effective August 4, 2014, to state that diagnosis of a mental disorder must conform to DSM-5, not DSM-IV.  79 Fed. Reg. 45 ,093 (Aug. 4, 2014).  However, the applicability date of the rulemaking indicates that the revision is not applicable where a case was certified to or pending before the Board on or before August 4, 2014.  See id. at 45 ,093.  Since the Veteran's case was pending before the Board on August 4, 2014, DSM-IV is applicable to his case.]  If the examiner finds that the Veteran does not meet the criteria, then any medical records that provide a diagnosis of PTSD -- if applicable -- must expressly be commented on.  The examiner must provide an opinion as to whether PTSD -- if diagnosed -- can be related to the Veteran's conceded stressors.
 
3.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The AOJ must review the addendum/examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures should be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).





5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the AOJ should readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


